Citation Nr: 0922005	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-31 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a heart disability, 
diagnosed as arteriosclerotic heart disease, claimed as 
angina.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the Army from August 
1967 to August 1969, after which point he entered the Army 
Reserve.  He served on active duty from September 1981 to 
February 1989 in the Army Reserve with periodic periods of 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA) thereafter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part denied 
service connection for angina.

A May 2007 notice of disagreement also initiated appeals with 
respect to claims for entitlement to service connection for 
serous otitis media and bilateral hearing loss disability.  
However, these claims were withdrawn by the Veteran in an 
August 2007 letter.  Thus, they are not part of the current 
appeal.

In May 2005, the Veteran requested a Decision Review Officer 
(DRO) hearing.  However, in a November 2008 statement in 
support of the claim, the Veteran withdrew the request for a 
DRO hearing and requested a video hearing before the Board.  
In March 2009, the Veteran provided testimony at a video 
hearing before the Board.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  The record establishes that the Veteran had a history of 
arteriosclerotic heart disease, to include myocardial 
infarction, catheterization, and angioplasty in 1997, prior 
to ACDUTRA in December 1998.  

2.  There is no competent medical evidence of record to show 
that the Veteran's pre-existing heart disease, diagnosed as 
arteriosclerotic heart disease, was aggravated beyond the 
natural progress of the disease process during or as a result 
of ACDUTRA.  


CONCLUSION OF LAW

Service connection for arteriosclerotic heart disease is not 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1153, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007) defines VA's duty to assist a 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Under 
the VCAA, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

In a letter issued in March 2006, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA medical opinion in 
October 2007 for his claim for entitlement to service 
connection for angina.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.306.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A pre-existing disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran contends that his arteriosclerotic heart disease 
was aggravated during ACDUTRA he attended in December 1998.  
He does not contend it was incurred during this period of 
active duty.

During this training, the Veteran reported shortness of 
breath and was taken to Darnall Community Hospital (Darnall 
Hospital) in Fort Hood, Texas.  A December 1998 discharge 
note stated that the Veteran had been admitted for chest pain 
and to rule out myocardial infarction.  He was treated with 
IV heparin.  The discharge note also described the results of 
a stress test the Veteran received, which revealed a 
moderately-sized area of mild ischemia in the location the 
Veteran had complained of chest pains.  The Veteran's 
arteriosclerotic heart disease was noted and he was advised 
to follow up with a civilian doctor.

The Veteran received a catheterization in January 1999 by 
cardiologist Dr. Pun, which revealed a 70% proximal lesion of 
the left anterior descending coronary, a high-grade proximal 
lesion of the diagonal branch of the "LAD," and a 90% 
proximal lesion of the circumflex coronary prior to the take-
off of the obtuse marginal branch.  The Veteran subsequently 
underwent coronary artery bypass surgery that same month.  
The surgical procedure note indicated that the pre-operative 
and post-operative diagnoses were coronary artery disease, 
triple vessel coronary artery disease, unstable angina, and 
status-post multiple angioplasty.

A December 1998 Statement of Examination and Duty Status 
report noted that the Veteran had reported an extensive 
cardiac history, including myocardial infarction, 
catheterization, and angioplasty in 1997.  The report stated 
that the Veteran had unstable angina and described his 
condition as having existed prior to service and as service 
aggravated.  

The Veteran's claim for entitlement to service connection for 
angina was received in February 2006.  In August 2007, the 
Veteran submitted a letter from Dr. Pull.  Dr. Pull explained 
that while in training the Veteran underwent physical 
training exercises before the start of each shift, was 
subjected to different and brief sleep patterns, was exposed 
to varying temperatures, had heavy meals, and was exposed to 
excessive second-hand smoke in small confined areas.  He also 
stated that after the Veteran was diagnosed with one blockage 
and was referred for follow-up medical treatment, he 
performed the catheterization that led to the coronary artery 
bypass surgery.  

Dr. Pull further explained that in his professional opinion, 
had the Veteran not been forced to undergo those stressful 
conditions, he would not have experienced symptoms that led 
to angina and hospitalization.  He stated that the Veteran's 
condition was aggravated by the stressful training and that 
his normal life progression would not have caused the angina.  

In October 2007, a VA medical opinion was solicited based on 
review of the claims file.  The examiner noted the Veteran's 
history of arteriosclerotic heart disease and status-post 
myocardial infarction and described the medical evidence 
gathered since the Veteran was hospitalized in 1998.  The 
examiner concluded that while the December 1998 training did 
induce angina, the stress test and catheterization performed 
thereafter showed that the Veteran's angina was only an 
indicator that his underlying heart disease had progressed.  
The examiner explained that the stress of the training 
unmasked his cardiac symptoms, that the angina was not an 
aggravation beyond the normal progression of his disease, and 
with time, the lesions noted in the January 1999 
catheterization would have progressed to the point that 
normal civilian day-to-day activities would have brought on 
the same cardiac symptoms.  

In testimony provided before the Board in March 2009, the 
Veteran stated that he attended a Battle Command Training 
Program War Fighter Exercise as part of his ACDUTRA for the 
Army Reserve.  The Veteran described the training as being 
highly stressful and different from other civilian-oriented 
job training he had received.  He stated that he was required 
to perform field exercises, eat heavy food, work in a 
confined space in second-hand smoke, and perform stressful 
exercises that simulated combat situations.  He stated that 
he had previously had three catheterizations and had never 
been diagnosed with angina prior to his hospitalization in 
December 1998.   
Analysis

Angina is defined by Dorland Illustrated Medical Dictionary, 
30th Edition, as cardiac pain.  The Rating Schedule does not 
provide for service connection for pain alone or for angina.  
See also Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 
(Fed. Cir. 2001) (pain alone, without a diagnosis or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  Rather, angina is a symptom of a 
heart disease, here, arteriosclerotic heart disease.  
38 C.F.R. § 4.104, Diagnostic Code 7005.  Therefore, the 
Veteran can not be granted service connection for angina.  

The evidence of record, including the Veteran's testimony 
before the Board and the report of medical history he 
provided to Army personnel and his treating physicians, 
demonstrates that the Veteran had a history of 
arteriosclerotic heart disease prior to ACDUTRA in December 
1998.  Thus, the Veteran had a pre-existing disability at the 
time he entered this period of ACDUTRA.  Therefore, the 
question before the Board is whether or not the Veteran's 
arteriosclerotic heart disease increased in severity beyond 
the natural progress of the disease process during or as a 
result of the period of ACDUTRA in December 1998.  

At first glance, it appears that there has been a positive 
and negative medical opinion submitted in this case.  
However, a closer reading of each opinion in light of the 
Rating Schedule reveals that Dr. Pull's opinion does not 
support a finding in favor of the Veteran for the issue 
before the Board.  

Dr. Pull stated that the Veteran's angina was the direct 
result of the December 1998 ACDUTRA.  As noted above, angina 
is a symptom rather than a disease.  Aggravation, for 
purposes of entitlement to VA compensation benefits, requires 
more than a preexisting disease becoming intermittently 
symptomatic during service.  Rather, there must be permanent 
advancement of the underlying pathology.  The occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a).  Furthermore, temporary or intermittent 
flare-ups of a preexisting disease during service are not 
sufficient to be considered aggravation of the disease unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. 
Brown, 8 Vet. App. 529, 536-7 (1996).  Dr. Pun's opinion did 
not address any increase in severity but rather provided 
evidence of a flare-up of the symptoms of the Veteran's 
underlying arteriosclerotic heart disease.  

The VA opinion, however, directly addressed the issue of an 
increase in severity of the underlying disease process.  The 
VA examiner provided a thorough description of all of the 
medical evidence and utilized this evidence in supporting the 
conclusion that, while the ACDUTRA did induce angina, the 
stress test and catheterization performed thereafter showed 
that the Veteran's angina was only an indicator that his pre-
existing heart disease had progressed.  The examiner found 
that the Veteran's pre-existing condition would have 
progressed to this point from normal civilian day-to-day 
activities and clearly stated that this episode of angina was 
not an aggravation beyond the normal progression of the 
Veteran's heart disease. 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  In this case, the only competent evidence 
addressing whether or not the Veteran's pre-existing 
arteriosclerotic disease process was aggravated is that of 
the VA examiner who specifically found that the Veteran's 
angina was not an aggravation beyond the normal progression 
of his heart disease.  Dr. Pun's medical opinion did not 
address this issue, and thus does not assist the Veteran in 
his claim for service connection.

As there is no competent evidence in this case that 
demonstrates aggravation beyond the natural progress of the 
disease process during active duty service, the Board must 
conclude that the preponderance of the evidence is against 
the claim, and it is therefore, denied.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for a heart disability, 
diagnosed as arteriosclerotic heart disease, claimed as 
angina, is denied.   



____________________________________________
Alexandra P. Simpson
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


